Citation Nr: 9929459	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1967 
and from August 1981 to January 1988.  The veteran also 
served in the Army National Guard of Pennsylvania from May 
1975 to August 1979 and from July 1980 to July 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in March 1997.  A statement of the 
case was mailed to the veteran in April 1997.  The veteran's 
substantive appeal was received in September 1997.  The 
veteran testified before a hearing officer in November 1997.

The December 1996 rating decision also granted service 
connection for herniated disc cervical spine with 
radiculopathy to left upper extremity, evaluated as 20 
percent disabling.  Service connection was also granted for a 
left hip disability and hearing loss right ear.  Both of 
these disabilities were assigned non-compensable ratings.  
The veteran was notified of this decision and of his 
procedural and appellate rights.  In the March 1997 notice of 
disagreement, the veteran objected to the entire rating 
decision, including dissatisfaction with the initial ratings 
assigned following the grant of service connection for 
herniated disc cervical spine, left hip disability and right 
ear hearing loss.  However, the RO's April 1997 statement of 
the case only addressed the non service-connected issues of 
the left knee disability, right wrist disability, and hearing 
loss, left ear.  In an October 1997 rating decision, the 
prior ratings were confirmed and continued.  The veteran was 
notified of this decision and of his procedural and appellate 
rights.  In November 1997, correspondence was received from 
the veteran in which he again disagreed with the assigned 
ratings.  The RO subsequently issued a supplemental statement 
of the case in December 1998 in which all issues were 
addressed.  Further correspondence from the veteran and his 
representative was not received until March 1999.  


FINDINGS OF FACT

1.  The veteran does not currently have a right wrist 
disability.

2.  The veteran does not currently have a left knee 
disability.

3.  There is competent evidence of current hearing loss, left 
ear, there is evidence of incurrence or aggravation of this 
disability in service, and there is competent medical 
evidence of a nexus between the service and the current 
hearing loss, left ear.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a right wrist 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a left knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The claim of service connection for hearing loss, left ear 
is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has a right wrist 
disability, a left knee disability and hearing loss, left 
ear.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

In addition, the pertinent laws and regulations provide that 
sensorineural hearing loss will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The threshold question which the Board must address in this 
case, with regard to all three issues, is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right wrist 
disability, left knee disability, and hearing loss, left ear 
had their onset during service, this assertion does not make 
the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disabilities.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

Right Wrist

The service medical records do not show that the veteran was 
ever treated for a wrist injury in service.  Other than a May 
1995 Report of Medical Examination, which states that the 
veteran reported pain on palpation of 1st interspace and 
metacarpal joint, there were no other complaints, findings or 
diagnoses of a right wrist injury or disability.  

The veteran's post-service medical records consist of VA 
examinations and outpatient treatment reports, as well as 
private physician reports.

The veteran was afforded a VA examination in April 1996.  
During the examination, the veteran reported that he injured 
his right wrist in service.  Examination of both upper 
extremities revealed full range of motion of both shoulders, 
elbows, and wrists.  The veteran was able to touch his 
fingers with his thumb and left index finger.  The grip of 
both hands appeared to be within normal limits.  

Private medical reports of record primarily document 
treatment for the veteran's cervical spine disability and do 
not address any other medical issues currently in appellate 
status.  

In May 1997, the veteran was afforded a general medical VA 
examination, an audiological evaluation and examinations for 
the spine and left hip.  These examinations were negative for 
any complaints, findings, or diagnoses of a right wrist 
disability.

The veteran testified before a hearing officer in November 
1997.  He related that he experienced pain and aching in his 
right wrist.  He stated that his right wrist pain was due to 
his cervical spine disability. 

The veteran testified that he was currently receiving 
treatment from Douglas Dunham, M.D. for all of his 
disabilities.  The hearing officer requested that all of Dr. 
Dunham's medical records pertaining to the veteran be 
obtained and associated with the claims file.  The Board 
notes that in response to this request, Dr. Dunham submitted 
medical records consisting of three separate progress notes 
dated January 1997, June 1997, and October 1997.  These 
records did not indicate that the veteran suffered from a 
right wrist disability.

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a right 
wrist disability.  Therefore, the Board finds that although 
the veteran currently asserts that he should be service-
connected for a right wrist disability, he has not submitted 
any competent medical evidence to support his allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
Congress specifically limited entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110 
(West 1991).  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

In summary, there is no current competent medical evidence of 
a right wrist disability.  As such, all of the prongs of 
Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Therefore, in light of the 
foregoing, the veteran's claim for service connection for a 
right wrist disability must fail.  


Left Knee

The service medical records were negative for any complaints, 
findings, or diagnoses of a left knee injury.

The veteran was afforded a VA examination in April 1996.  The 
veteran reported that he injured his left knee in 1965 while 
in the Marine Corps.  The veteran was told that he sustained 
a soft tissue injury.  Examination of both knees revealed 
full range of motion with some discomfort on extreme flexion 
of the left knee.  There was no evidence of soft tissue 
swelling or local tenderness.

Private medical reports of record primarily document 
treatment for the veteran's cervical spine disability and do 
not address any other medical issues currently in appellate 
status.  

In May 1997, the veteran was afforded a general medical VA 
examination, an audiological evaluation and examinations for 
the spine and left hip.  These examinations were negative for 
any complaints, findings, or diagnoses of a left knee 
disability.

During the veteran's November 1997 hearing, the veteran 
testified that he suffered a left knee injury in 1966 during 
service in the Marine Corps.  The veteran testified that he 
was treated for this injury and the examiner gave him pills 
for pain.  He stated that he returned for treatment three or 
four days later because he could still not bend his knee.  
The examiner found nothing broken.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a left knee 
disability.  Therefore, the Board finds that although the 
veteran currently asserts that he should be service-connected 
for a left knee disability, he has not submitted any 
competent medical evidence to support his allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

In summary, there is no current competent medical evidence of 
a left knee disability.  As such, all of the prongs of Caluza 
are not satisfied.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau, Brammer..  
Therefore, in light of the foregoing, the veteran's claim for 
service connection for a left knee disability must fail.  

Since the veteran's claims are not well-grounded for service 
connection for right wrist and left knee disabilities, he 
cannot invoke the VA's duty to assist in the development of 
the claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois 
v. Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

Hearing loss, left ear

The veteran contends that he was exposed to acoustic trauma 
during service.  The veteran's Form DD-214 indicates that the 
veteran's specialties were administrative man, unit supply 
specialist and cavalry scout.  The Form DD-214 also indicates 
that the veteran was awarded the Pistol Sharpshooter Badge 
and the Rifle M16 Sharpshooter.

The service medical records show that the veteran was 
afforded periodic medical examinations during service.  In 
July 1980, the veteran was afforded an enlistment examination 
for entry into the Pennsylvania National Guard.  Audiological 
testing at that time indicated that the veteran's hearing was 
within normal limits, bilaterally.  Thereafter, in an August 
1985 medical examination, the audiological testing indicated 
that the veteran had hearing loss, bilaterally.  
Specifically, the authorized audiological evaluation in 
August 1985 showed pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
40
40
LEFT
10
10
5
20
40

The veteran's post-service medical records show that the 
veteran currently has hearing loss, bilaterally.  
Specifically, the veteran was afforded an audiological 
evaluation in April 1996.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45
LEFT
10
10
15
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiological examiner noted that both of the veteran's 
ears showed a similar pattern of hearing sensitivity.  
Hearing sensitivity was within normal limits in the lower 
frequencies up through 2000 Hz with mild sensorineural 
impairment in the higher frequencies.  Word discrimination 
was excellent bilaterally.

Finally, the veteran was afforded another audiological 
evaluation in June 1997.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
55
LEFT
15
10
10
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The audiologist noted that the veteran served in the Marine 
Corps for three years as an administrative clerk, and served 
seven years in the army in aviation maintenance.  The veteran 
reported that hearing protection was used occasionally.  He 
reported that he shot firearms right handed.  The audiologist 
indicated that hearing, left ear was within normal limits 
through 2000 Hz and sloping to a mild to moderate 
sensorineural hearing loss from 3000 Hz to 8000 Hz.  Hearing, 
right ear was within normal limits through 2000 Hz sloping to 
a moderate sensorineural hearing loss from 3000 Hz to 8000 
Hz.  Speech discrimination was excellent in the right ear.

In sum, there is competent evidence of current hearing loss, 
left ear, as defined under 38 C.F.R. § 3.385.  In addition, 
there is evidence of hearing loss during service as shown in 
the August 1985 examination.  Moreover, the veteran is 
already service-connected for hearing loss, right ear.  It is 
unclear if the RO determined that the right ear hearing loss 
was due, at least in part, to noise exposure during service.  
However, the veteran reported noise exposure in service on 
his latest audiological examination.  As such, in light of 
the grant of service connection for the right ear hearing 
loss, the Board finds that the veteran has submitted a 
plausible claim.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a right wrist disability is denied as not 
well-grounded.

The appeal as to the issue of entitlement to service 
connection for a left knee disability is denied as not well-
grounded.

The appeal as to the issue of entitlement to service 
connection for hearing loss, left ear is well-grounded.


REMAND

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument.  If not, it must be considered if the veteran has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  In addition, if the Board determines that the 
claimant has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9 (1998), specifying the action to 
be taken.  Bernard.  Since the RO found that the veteran's 
claim for service connection for hearing loss, left ear to be 
well-grounded, this issue must be remanded to the RO for an 
initial analysis on the merits of the claim.  When 
considering the veteran's claim on the merits, the RO should 
weigh the probative value of all of the evidence of record, 
including any recent additional medical evidence added to the 
record.  In that regard, the Board notes that while the 
evidence was sufficient to render this claim well-grounded, 
further action is now required prior to assessment on the 
merits.  Specifically, the Board finds that the veteran 
should be afforded a VA audiological examination in order to 
definitely ascertain the etiology of the veteran's left ear 
hearing loss.  

In addition, as noted in the introduction, in a December 1996 
rating decision, entitlement to service connection was 
granted for herniated disc cervical spine with radiculopathy 
to left upper extremity, evaluated as 20 percent disabling.  
Service connection was also granted for a left hip disability 
and right ear hearing loss, both assigned non-compensable 
ratings.  The veteran was notified of this decision and was 
furnished his procedural and appellate rights in a December 
1996 letter.  A notice of disagreement was received in March 
1997.  In an October 1997 decision, the prior ratings were 
confirmed and continued.  The veteran was notified of this 
decision and of his procedural and appellate rights.  In 
November 1997, correspondence was received from the veteran 
in which he again disagreed with the assigned ratings.  The 
RO subsequently issued a supplemental statement of the case 
in December 1998 in which all issues were addressed.  Further 
correspondence from the veteran and his representative was 
not received until March 1999.  

The portion of the Office of the VA General Counsel (GC) 
which represents the VA before the Court has filed many 
motions, which have been granted by the Court, to remand 
cases to the Board where the Board dismisses or denies on the 
basis that a timely substantive appeal was not filed when 
that was not the issue considered by the RO.  The GC feels 
that the Board must address the question of prejudice to the 
claimant by the Board's consideration of a new issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The GC felt the 
remedy was a remand to the claimant to ensure that adequate 
notice has been given and to give an opportunity to present 
argument and additional evidence on the matter of whether a 
timely substantive appeal had been filed.  

Thus, if the veteran has failed to perfect his appeal via 
submission of a timely substantive appeal, he must be 
provided adequate notice and given an opportunity to present 
argument and additional evidence on the matter of whether a 
timely substantive appeal had been filed.  In light of the 
foregoing, the Board finds that the RO should give the 
veteran an opportunity to raise arguments and additional 
evidence on the issue of whether a timely substantive appeal 
had been filed.  Then the RO should review the issue of 
whether a timely substantive appeal has been received as to 
the issues of dissatisfaction of the initial ratings assigned 
following grants of service connection for herniated disc 
cervical spine, left hip disability and hearing loss, right 
ear.  If this is not resolved in favor of the veteran, he 
should be furnished his appellate rights.  If the RO finds 
that a timely appeal was furnished, the RO should so inform 
the veteran and notify him that the Board may find that a 
substantive appeal was not timely and the issue of 
dissatisfaction with the initial rating assigned following 
grants of service connection for herniated disc cervical 
spine, left hip disability and hearing loss, right ear should 
be returned to the Board.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request and associate 
with the claims file all available recent 
VA medical records concerning the 
veteran's treatment for hearing loss, 
left ear, not already associated with the 
claims file.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current nature, extent, and 
manifestations of any hearing loss, left 
ear.  All indicated hearing tests should 
be completed.  The report of examination 
should include a specific diagnosis as to 
whether the veteran does or does not have 
hearing loss, left ear.  If hearing loss, 
left ear is found, then the examiner 
should opine as to the cause of the 
hearing loss, left ear.  In this regard, 
the examiner should consider whether the 
veteran was exposed to acoustic trauma 
during service, and if so, whether noise 
exposure in service caused the veteran's 
current hearing loss, left ear.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.

3.  The RO should reconsider the 
veteran's claim for entitlement to 
service connection for hearing loss, left 
ear on the merits.  When considering the 
claim on the merits, the RO should weigh 
the probative value of all of the 
evidence of record.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

4.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the ratings assigned for 
service-connected herniated disc cervical 
spine, left hip disability and hearing 
loss, right ear, taking into 
consideration appeals from both the 
December 1996 and October 1997 rating 
decisions.  Then the RO should review the 
issue of whether a timely substantive 
appeal has been received as to these 
issues as to both of those rating 
decisions.  If any issue is not resolved 
in favor of the veteran, he should be 
furnished his appellate rights.  If the 
RO finds that a timely appeal was 
furnished, the RO should so inform the 
veteran and notify him that the Board may 
find that a substantive appeal was not 
timely and the issues of dissatisfaction 
with the initial ratings assigned 
following grants of service connection 
for herniated disc cervical spine, left 
hip disability, and hearing loss, right 
ear should be returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.





		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals







